UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-134883 CHINA TEL GROUP, INC. (Exact name of Registrant as specified in its charter) Nevada 98-0489800 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 12526 High Bluff Drive, Suite 155, San Diego, CA92130 (Address of principal executive offices) (zip code) 858-259-6614 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that registrant was required to submit and post such files.)o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No APPLICABLE ONLY TO CORPORATE ISSUERS As ofMay 21, 2010 the registrant had 287,255,578shares of its Series A common stock outstanding with a par value of $0.001 (“Series A Common Stock”) and 66,909,088 shares of its Series B common stock outstanding with a par value of $0.001 (“Series B Common Stock”). CHINA TEL GROUP, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2009 PAGE PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Loss for the three months ended March 31, 2010, three months ended March 31, 2009 and from April 4, 2008 (date of inception) through March 31, 2010 (unaudited) 4 Condensed Consolidated Statement of Stockholders’ Deficit for the period from April 4, 2008 (date of inception) through March 31, 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2010, three months ended March 31, 2009 and from April 4, 2008 (date of inception) through March 31, 2010 (unaudited) 9 Notes to Condensed Consolidated Financial Statements (unaudited) 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4(T). Controls and Procedures 39 PART II. OTHER INFORMATION 40 Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 41 Item 4. Removed and Reserved 41 Item 5. Other Information 41 Item 6. Exhibits 41 2 PART I- FINANCIAL STATEMENTS CHINA TEL GROUP, INC. (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net of provision for bad debts of $4,695 as of March 31, 2010 and December 31, 2009, respectively Accounts receivable, other Inventory Prepaid expenses Total current assets Property, plant and equipment, net of accumulated depreciation of $1,371,553 and $1,313,635 as of March 31, 2010 and December 31, 2009, respectively Other assets: Intangible assets, net of accumulated amortization of $236,118 and $228,860 as of March 31, 2010 and December 31, 2009, respectively Investments, at cost Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Unearned revenue Line of credit Advances from shareholders Notes payable, related party Notes payable Notes payable, other Convertible notes Derivative liability Total current liabilities Long term debt Mandatory redeemable Series B common stock Total liabilities Stockholders' deficit: Preferred stock, no par value, 25,000,000 shares authorized, no shares issued and outstanding - - Common stock: Series A common stock; $0.001 par value, 500,000,000 shares authorized, 230,640,818 and 230,611,717 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively Common stock subscribed (4,666,667 Series A common stock) - Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income Total China Tel Group, Inc.'s stockholders' deficit ) ) Non controlling interest ) ) Total stockholder's deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensedconsolidated financial statements 3 CHINA TEL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF LOSS (a development stage company) (unaudited) From April 4, 2008 (date of inception) Three months ended March 31, Through March 31, 2010 REVENUE $ $
